 FRED MEYER STORES
 355 NLRB No. 130 
629
Fred Meyer Stores, Inc. 
and United Food and Com-
mercial Workers Local 367, affiliated with 
United Food and Commercial Workers Interna-
tional Union.
  Cases 19ŒCAŒ32311 and 19ŒRCŒ
15194 
August 26, 2010 
DECISION AND ORDER 
BY CHAIRMAN 
LIEBMAN AND 
MEMBERS 
SCHAUMBER AND BECKER On May 7, 2010, the Board issued a Decision and Or-
der in this proceeding, which is reported at 355 NLRB 
No. 30.
1  Thereafter, the Respondent filed a petition for 
review in the United States Court of Appeals for the Dis-
trict of Columbia Circuit, and the General Counsel filed a 
cross-application for enforcemen
t.  On June 17, 2010, the 
United States Supreme Cour
t issued its decision in 
New Process Steel, L.P. v. NLRB
, 130 S.Ct. 2625, holding that 
under Section 3(b) of the Act, in order to exercise the 

delegated authority of the Board, a delegee group of at 
least three members must be 
maintained.  Thereafter, the 
Board issued an order setting aside the above-referenced 

decision and order, and retained this case on its docket 
for further action as appropriate. 
The National Labor Relations Board has consolidated 
these proceedings and delegated its authority in both pro-
ceedings to a three-member panel.
2 This is a refusal-to-bargain case in which the Respon-
dent is contesting the Union™s certification as bargaining 
representative in the underlying representation proceed-
ing.  The Board™s May 7, 20
10 decision states that the 
Respondent is precluded from litigating any representa-
tion issues because, in relevant part, they were or could 
have been litigated in the prior representation proceed-
ing.  The prior proceeding, however, was a two-member 
decision and we do not give it preclusive effect. 
We have considered the Respondent™s request for re-
view of the Regional Direct
or™s Decision and Direction 
                                                          
 1 On June 11, 2009, the two sitting 
members of the Board issued an 
Order denying the Respondent™s re
quest for review in Case 19ŒRCŒ
15194.  Effective midnight December 28, 2007, Members Liebman, 
Schaumber, Kirsanow, and Walsh 
delegated to Members Liebman, 
Schaumber, and Kirsanow, as a thre
e-member group, all of the powers 
of the National Labor Relations Boar
d in anticipation of the expiration 
of the terms of Members Kirsanow
 and Walsh on December 31, 2007.  
Thereafter, pursuant to this delega
tion, the two sitting members issued 
decisions and orders in unfair labor
 practice and representation cases. 
2 Consistent with the Board™s general practice in cases remanded 
from the courts of appeals, and for reasons of administrative economy, 

the panel includes the members who pa
rticipated in the original deci-
sion.  Furthermore, under the Board™s standard procedures applicable to 
all cases assigned to a panel, the Board Members not assigned to the 

panel had the opportunity to particip
ate in the adjudication of this case 
prior to the issuance of this decision. 
of Election, and find that it raises no substantial issues 
warranting review.  Accordingl
y, we affirm the decision 
to deny the request for revi
ew in the prior proceeding.
3 Having resolved the representation issues raised by the 
Respondent in this proceedi
ng, we next consider the 
question whether the Board can rely on the results of the 
election.  For the reasons stat
ed below, we find that the 
election was properly held and the tally of ballots is a 
reliable expression of th
e employee™s free choice. 
As an initial matter, had the Board decided not to issue 
decisions during the time th
at the delegee group con-
sisted of two Board Member
s, the Regional Director 
would have conducted the election as scheduled and im-
pounded the ballots.  In this regard, Section 102.67(b) of 
the Board™s Rules and Regulations states: 
 The Regional Director shall schedule and conduct any 

election directed by the [Regional Director™s] decision 

notwithstanding that a request for review has been filed 
with or granted by the Board. The filing of such a re-
quest shall not, unless otherwise ordered by the Board, 

operate as a stay of the election or any other action 
taken or directed by the Regional Director:  
Provided, 
however, 
That if a pending request for review has not 
been ruled upon or has been granted[,] ballots whose 
validity might be affected by the final Board decision 
shall be segregated in an appropriate manner, and all 

ballots shall be impounded and remain unopened pend-
ing such decision.  (Emphasis in original.) 
 See also Casehandling Manual (Representation) Secs. 

11274, 11302.1(a) (same).  In such a scenario, after resolv-
ing the representation issues, we would direct that the im-
pounded ballots be opened and counted. 
Thus, it is clear that the decision of the two sitting 
Board Members to continue to issue decisions did not 
affect the outcome of the election.  With or without a 
two-member decision on the original request for review, 

the election would have been conducted as scheduled.  
This result is required by Section 102.67(b) of the 
Board™s rules, and, under 
New Process Steel
, the two 
                                                          
 3 In agreeing with the Regional Director™s finding that the three 
Playland attendants constitute an appr
opriate voting gro
up, we particu-
larly rely on his findings that both 
the University Place attendants and 
the existing University Place CCK 
unit employees share common su-
pervision, fall within the same cust
omer service organizational section, 
work close to one another inside th
e same store, and have regular con-
tact with one another.  We also not
e that there is no evidence that the 
University Place attendants and the 
attendants who work at the other 
Pierce County stores share common supervision or have frequent con-

tact with one another, or that ther
e is any significant interchange.  Ac-
cordingly, we find without merit th
e Employer™s assertion that the only 
appropriate unit must include the Play
land attendants at all four stores. 
Member Becker concurs, for the reasons set forth in the Regional 
Director™s decision. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 630 
sitting Board Members did not have the authority to issue 
an order directing otherwise.  Since the timing of the 
election was not affected 
by the issuance of a two-
member decision on the request for review, we find that 

the decision of the Regional 
Director to open and count 
the ballots was, at worst, harmless error that did not af-
fect the tally of ballots.  Similarly, we find that the Re-

gional Director™s Certification of Representative based 
on that tally was valid.
4  Accordingly, inasmuch as there 
is no valid basis for challenging the results of the election 

or the Regional Director™s Certification of Representa-
tive, we will rule on the Acting General Counsel™s Mo-
tion for Summary Judgment. 
Ruling on Motion for Summary Judgment 
The Respondent admitted its refusal to bargain prior to 
the decision in 
New Process Steel, but contests the valid-
                                                          
 4 There is no question that a majority
 of valid ballots was cast for the 
Union.  To the extent that the date 
of the Certification of Representative 
may be significant in future proceedings, we will deem the Certification 
of Representative to have been issued
 as of the date of this decision. 
ity of the Union™s certification.  Having found no merit 
in the Respondent™s challenges to the representation pro-
ceedings, we grant the Moti
on for Summary Judgment 
and, to the extent consistent herewith, adopt the findings 

of fact, conclusions of law, remedy, and order set forth in 
the decision and order reported at 355 NLRB No. 30, 
which has been set aside and which is incorporated 

herein by reference.
5                                                           
 5 The Respondent has refused to ba
rgain for the purpose of testing 
the validity of the certification of re
presentative in the U.S. Courts of 
Appeals.  The complaint so alleges and the Respondent admitted that 
allegation.  We presume that Respondent™s legal position remains un-
changed, and therefore conclude th
at the Respondent will continue to 
refuse to bargain for that purpose notwithstanding the Board™s decision 
on the representation issues in this ma
tter.  We therefore find that fur-
ther proceedings would serve no pur
pose other than to delay the en-
forcement of employees™ rights under the Act.  We further find that no 
party will be prejudiced by the disposition of the motion for summary 
judgment at this time.  If the Respondent has or intends to commence 

bargaining at this time, it may file 
a motion for reconsideration so stat-
ing and the Board will issue an appropriate order. In incorporating the prior decision, we note that we no longer rely on 
Alta Vista Regional Hospital
, 352 NLRB 809 (2008). 
 